Citation Nr: 0615532	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to July 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of January 2004.  This matter was 
originally on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed February 1960 Board decision, the Board 
denied the veteran's service connection claim because the 
evidence of record did not establish that there were 
identifiable residuals of a back disorder for which service 
connection was warranted.  The Board also noted that the back 
disorder clearly and unmistakably existed prior to service 
and was not aggravated during service.  

2.  Evidence received subsequent to the February 1960 Board 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1960 Board decision is final.  38 U.S.C. § 
3304(b) (1952, Supp. 1957); 38 C.F.R. § 19.5 (1956).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in January 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO also properly advised the veteran that 
he must submit new and material evidence in order for VA to 
reopen his claim and explained what the evidence must show to 
support his claim for service connected compensation 
benefits.  New and material evidence was defined as evidence 
that is submitted to VA for the first time that relates to an 
unestablished fact necessary to substantiate the claim.  In 
addition, the RO advised that new and material evidence must 
raise a reasonable possibility, that when considered with all 
the evidence of record (both new and old), that the outcome 
(conclusion) would change.  The Board further notes that a 
second VCAA letter dated in February 2005 advised the veteran 
to send to VA any evidence in his possession that pertained 
to his claim.  A follow-up duty to assist letter was also 
sent in June 2005.  

The Board observes that the January 2004 and February 2005 
VCAA notice letters incorrectly noted that the September 2002 
RO decision had become final and no duty to assist letter 
advised the veteran regarding the elements of degree of 
disability and effective date.  Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board 
finds no prejudice against the veteran because the Board is 
reopening and remanding the veteran's claim for reasons 
explained in greater detail below.  Thus, any defect will be 
remedied with a corrective VCAA notice issued on remand and a 
subsequent readjudication of the veteran's claim by the RO.   
See Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006) (explaining that where notice was not provided prior to 
the agency of original jurisdiction's (AOJ's) initial 
adjudication, the defect can be remedied by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.)  

Furthermore, the RO provided the veteran with a copy of the 
September 2002 rating decision, the February 2003 Statement 
of the Case (SOC), and the October 2005 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  The February 2003 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claim for entitlement 
to service connection was initiated in March 2002.  Thus, the 
revised definition of "new and material evidence" is 
applicable to his claim.

Evidence

The veteran originally filed a claim for service connection 
for back strain in December 1958.  The veteran's claim was 
first denied by the RO in an April 1959 decision.  The Board 
also denied the veteran's claim in a February 1960 decision 
because the evidence did not establish that there were 
identifiable residuals of a back condition for which service 
connection was warranted.  The Board also noted that the 
veteran's back condition clearly and unmistakably existed 
prior to service and reasoned that mere continuity of the 
veteran's preservice symptomatology during service, with no 
increase in the severity of such condition or change in the 
basic preservice pathology, did not warrant a finding that 
the back condition was aggravated during service.  The Board 
sent correspondence dated in February 1960 that notified the 
veteran of its rating decision.  The Board notes that this 
decision was issued prior to the creation of the Court of 
Veterans Appeals and it became final.  38 U.S.C.A. § 7251 
(2005).  
  
The Board considered the following evidence prior to 
rendering its February 1960 decision denying the veteran's 
claim.

The service medical records reveal numerous complaints and 
treatment for back pain during service.  

The November 1954 enlistment examination report notes that 
the veteran's spine was clinically evaluated as normal at 
that time and contains no notations regarding a history of 
back pain. 

In July 1955, the veteran complained of mid-back pain and was 
diagnosed with myositis mid-back.  

An August 1955 radiographic report for the lumbar spine and 
pelvis notes a diminished lumbar lordosis and a possible 
posterior element defect at L5 but noted well-preserved 
interspaces, intact transverse processes, and sacro-iliac 
joints that were "not unusual."  

An August 1955 service clinical record notes that the veteran 
reported that his back pain was first noted approximately two 
years before when the veteran was in civilian life and 
occurred intermittently.  The veteran told the examiner that 
there had been intermittent aggravation of pain since 
entering the service with the last episode being the most 
severe.  The veteran further explained that the pain began 
about two months before and seemed to be connected with guard 
duty.  After examining the veteran, the examiner diagnosed 
Scheuermann's disease.  

A September 1955 service clinical record shows that treatment 
for Scheuermann's disease consisted of moist heat followed by 
stretching and exercises over a six-week period.

A September 1955 radiographic report reveals that the veteran 
demonstrated a narrowing of the "pars anarticularis of L5 
but no definite defect."

A March 1956 treatment record notes that the veteran's 
symptoms remain about the same and have become slightly 
aggravated.  The examiner wrote that the veteran lacks 10 
inches of touching floor upon forward bending and SLR was 
possible only to 45 degrees bilaterally.  It is further noted 
that the veteran's period of hospitalization and conservative 
treatment was indicated but dramatic success was not 
anticipated.  

Another March 1956 treatment record shows a provisional 
diagnosis of herniated nucleus pulposus that was treated with 
heat, massage, and exercise.  

The April 1956 doctor's progress notes show that a body 
jacket was applied but that the veteran's complaints remained 
essentially the same.  It is also noted that the veteran 
slept on a thin mattress with a bed board.  

A May 1956 clinical record reveals that the veteran was 
admitted to the hospital on March 26, 1956 for back pain.  
The examiner again noted that the veteran reported 
intermittent back pain before service that had been 
intermittently aggravated since entering the service by 
excessive walking and was seemingly connected with his 
performing guard duty.  In addition, the examiner noted that 
x-rays revealed sagital placement of the L5 facet and 
multiple deformities of the lumbar vertebral bodies 
consisting of fragmentation and erosion of the anterior 
portions of the epiphyseal plates with slight wedging of the 
bodies.  The examiner diagnosed osteochondrosis and noted 
that the veteran was to continue wearing a body cast for 
three weeks. 

A June 1956 service treatment record notes that the veteran 
complained of pain in his back.  The examiner noted that he 
had a cast removed three days before and prescribed pain 
medication.  

A March 1957 service treatment record reveals that the 
veteran complained of back pains since being on hard labor 
detail for one week.  The veteran told the examiner that it 
was the first time that he had felt back pain since May 1956.  
The examiner noted that there was tenderness and muscle 
rigidity of L3 down to the sacrum. 

An April 1957 service treatment record notes that the veteran 
had a history of back ache for the past four years that was 
intermittent in character.  It is noted that there was no 
history of back injury and no back ache at that time.  The 
veteran explained to his examiner that he experienced back 
pain when he was tired or after heavy work.    

The July 1957 separation examination report notes that the 
veteran's spine was clinically evaluated as normal at that 
time.   Later that month, the veteran affirmed that there had 
been no change in his physical condition since his last 
physical examination. 

In December 1958, the veteran filed a claim for service 
connection of back strain.

The January 1959 VA radiographic report notes that the 
veteran's lumbosacral spine shows no significant bone or 
joint abnormality.

A February 1959 VA examination report reveals an initial 
impression of "rule out chronic back strain."  It is noted 
that the veteran demonstrated normal curvatures with no 
tenderness and no abnormal masses were present.

A February 1959 radiographic report notes that the veteran's 
lumbosacral spine shows no evidence of bone production or 
destruction, fracture, or dislocation.  The veteran's lumbar 
interspaces were intact and the sacro-iliac joint spaces were 
within normal limits.

A February 1959 VA clinical record reveals that a physician 
examined the veteran, reviewed the above radiographic report, 
and concluded that no orthopedic disease was demonstrated.

A March 1959 VA treatment record shows that the veteran was 
observed for low back pain, but the examiner noted that no 
disease was found.

The following evidence was associated with the claims file 
after the February 1960 Board decision.

In correspondence dated in May 1963, a private orthopaedic 
surgeon (Dr. G.A.D., M.D.) noted that the veteran reported 
that he had not had any problems with his back prior to July 
1955 but explained that he had sought treatment for his back 
on many occasions during service and had sprained his back in 
the latter part of 1957 and in 1960.  Dr. G.A.D. notes that 
x-rays of the veteran's lumbar spine show an unevenness of 
the superior aspect of the body of the 4th lumbar vertebra, 
which was suggestive of a Schmorls nodule; however, he noted 
that he was unable to offer a diagnosis other than a weakness 
of the veteran's back from past repeated injuries.    

A September 1986 VA physician statement shows a diagnosis of 
cervical and lumbar arthritis but includes no opinion 
regarding its etiology.

A November 1986 VA physician statement shows a diagnosis of 
chronic lumbosacral sprain, mild but includes no opinion 
regarding its etiology.  

A February 1987 VA examination report notes findings of 
thoracic scoliosis, lumbar and cervical arthritis, and 
cervical and lumbar disc degeneration but offers no opinion 
regarding its etiology.  

A May 2005 private treatment record reveals an assessment of 
cervical strain.  The examiner also noted that the veteran 
appeared to have degenerative joint disease of the spine.  
The veteran's private treatment records dated from February 
2003 to June 2005 also contain numerous references to the 
veteran's chronic low back pain as a current problem.  No 
examiner specifically related a current back disorder to the 
veteran's service.  





Analysis 

The Board finds that new and material evidence has, indeed, 
been submitted since the February 1960 Board decision and the 
veteran's claim for a back disorder is reopened.  
Specifically, the Board notes that the two 1986 VA physician 
statements, the February 1987 VA examination report, and the 
May 2005 private treatment record each constitute new 
evidence because they were not previously considered by the 
Board in rendering its February 1960 decision.  The 
aforementioned evidence, especially the May 2005 private 
treatment record as it indicates a current back disorder, is 
also material because it includes findings of a back disorder 
which relate to an unestablished fact necessary to 
substantiate the claim and present a reasonable possibility 
of substantiating the claim.  The Board notes that the 
veteran was previously denied service connection in 1960, in 
part, because no residuals of a back disorder were found on 
examination at that time.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to determine whether VA's duty to assist the veteran 
has been satisfied.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a back disorder is 
reopened. 


REMAND

A careful review of the claims file reveals that the Board is 
not able to render a decision regarding whether the veteran's 
current back disorder is related to his active military 
service at this time and a remand for additional development 
is warranted.  

Although the Board notes that the veteran indicated on his 
March 2002 claim that he received treatment at Beckley VA 
Medical Center for his back disorder and the RO requested 
treatment records dated from 1960 to 1969 from the medical 
center in June 2002, no response from the facility is 
apparent.  Thus, the RO should again request all pertinent 
treatment records from the Beckley VA Medical Center as 
identified by the veteran and associate them with the claims 
file.  If the records are unable to be located or no records 
exist, such response should be reflected in the record.  

In addition, the Board finds that the veteran must be 
afforded a VA medical examination that includes a medical 
nexus opinion based on review of the veteran's claim file to 
ascertain whether any current back disorder is related to any 
symptomatology shown in service.  38 U.S.C.A. § 5103(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  The Board notes that 
there are conflicting reports of record regarding whether the 
veteran had back problems prior to service.  The service 
medical records show that the veteran's back was clinically 
evaluated as normal at entrance and the veteran has written 
various statements contending that he did not have back 
problems before service.  On the other hand, service 
treatment records reveal that the veteran reported 
intermittent back pain that began prior to service and the 
Board found that a back condition clearly and unmistakably 
existed prior to service and was not aggravated during 
service in its February 1960 decision.  The Board notes that 
the veteran is entitled to a presumption of sound condition 
in the absence of clear and unmistakable evidence 
demonstrating that a back disorder existed prior to service 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-03.  Aggravation, however, may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (2005).  Therefore, the examiner should address 
whether any back disorder found on examination clearly and 
unmistakably existed prior to the veteran's active military 
service.  If so, then the examiner should note whether any 
portion of the back disorder showed an increase in disability 
during service that represents a chronic worsening or clearly 
and unmistakably represents the natural progression of the 
disorder.

Accordingly, the case is REMANDED for the following actions:

1. Please provide the veteran with an 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service connection 
for a back disorder, including which 
portion of the information and evidence is 
to be provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran as required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159 (2005).  
The notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  The veteran should be afforded with an 
appropriate VA examination to determine the 
identity and etiology of any back disorder 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should address whether any back 
disorder found on examination clearly and 
unmistakably existed prior to service.  If 
so, then the examiner should note whether 
the back disorder showed an increase in 
disability during service that represents a 
chronic worsening or clearly and 
unmistakably represents the natural 
progression of the disorder.  If the 
examiner concludes that a back disorder did 
not exist prior to service, the examiner 
should state whether the veteran's back 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review in 
conjunction with the examination.  

3.  The RO should again request any 
pertinent treatment records from the 
Beckley VA Medical Center as identified by 
the veteran.  If the records are unable to 
be located or no records exist, such 
response should be reflected in the 
record.    

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.    

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


